DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a review of the drawings cannot find reference number 102 {second alignment notch} or reference number 104 {alignment boss} – see [0027-0028] within the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification should be amended to include the disposition of the related applications, i.e., U.S. Application No. 17/148,044 filed on January 13, 2021, now Abandoned, and U.S. Application No. 16/128,826 filed on September 12, 2018, now Abandoned.  Additionally, the phrase “e incorporated”, line 4 within [0001] should be changed to “incorporated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Upon review, the interpretation is taken that Claim 21 already positively claims the drawer slide as manufactured, and thus, Claim 22 does not further limit the claimed subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer [US 3,074,766] in view of Haxton [US 2012/0093445] and Chi [US 2004/0130248].  Meyer teaches of a method of manufacturing a drawer slide (fig. 1), the method comprising: manufacturing a first elongate linear member (10) from pieces of metal forming an integral member, the first elongate linear member having a first end portion  (left portion – fig. 1) including a first edge (left edge), a second end portion (right portion – fig. 1) including a wall (40), and an interior surface defining a first channel (shown in fig. 1) extending between the first end portion and the second end portion, the wall extending transversely across the first channel at the second end portion (fig. 1); providing a second elongate linear member (14) slidably located within the first channel, the second linear member having a first end portion (left portion – fig. 1) including a first edge (left edge), a second end portion (right portion – fig. 1) including a second edge (right edge), and an interior surface defining a second channel extending between the first end portion and the second end portion thereof (note fig. 1), wherein interior side edges of the first elongate linear member and exterior side edges of the second elongate linear member further define a first pair of raceways (note fig. 3 for instance); and disposing a plurality of ball bearings (20) within each of the first raceways.  Meyer teaches applicant’s basic inventive claimed method of drawer slide manufacture as outlined above, but does not show the first elongate linear member as being “milled” in order to produce a single piece of metal member, or show alternating spacers associated with the bearings.  As to the milling aspect, Haxton is cited as an evidence reference for the known technique of cutting {equating to a conventional milling operation} a single piece of metal material in order to produce an elongate linear member (10), wherein the cutting / milling operation produces a first end portion (left portion – fig. 2) including a first edge (left edge), a second end portion (right portion – fig. 2) including a wall (36), and an interior surface defining a first channel (shown in fig. 2) extending between the first end portion and the second end portion, the wall extending transversely across the first channel at the second end portion.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacture of the first elongate linear member so as to include a cutting / milling operation in view of Haxton’s teaching because this arrangement would provide an alternative process for manufacturing the linear member which would enable the part to be simply and automatically produced without an assembly step of coupling the wall to the linear member in order to form the integral linear member thereby eliminating a manual step of assembly at a cost savings to the manufacturer.  As to the incorporation of alternating spacers, Chi is cited as an evidence reference for the known use of a bearing and spacer assembly (fig. 20 for instance) employed within a drawer slide (fig. 1) in an analogous art, where the slide utilizes plural ball bearings (2005) and bear spacers (2001) alternately disposed within bearing raceways.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing assembly of Meyer’s device so as to include bearing spacers as taught by Chi because this arrangement would enhance the usefulness of Meyer’s drawer slide by maintaining proper placement of the bearings {i.e., a uniform spacing between bearings} relative to adjacent bearings thereby ensuring a smooth and consistent load bearing assembly.  As to Claim 22, the drawer slide (fig. 1) is disclosed.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer [US 3,074,766] in view of Netzer [US 2007/0228906] and Chi [US 2004/0130248].  Meyer teaches of a method of manufacturing a drawer slide (fig. 1), the method comprising: manufacturing a first elongate linear member (10) from pieces of metal forming an integral member, the first elongate linear member having a first end portion  (left portion – fig. 1) including a first edge (left edge), a second end portion (right portion – fig. 1) including a wall (40), and an interior surface defining a first channel (shown in fig. 1) extending between the first end portion and the second end portion, the wall extending transversely across the first channel at the second end portion (fig. 1); providing a second elongate linear member (14) slidably located within the first channel, the second linear member having a first end portion (left portion – fig. 1) including a first edge (left edge), a second end portion (right portion – fig. 1) including a second edge (right edge), and an interior surface defining a second channel extending between the first end portion and the second end portion thereof (note fig. 1), wherein interior side edges of the first elongate linear member and exterior side edges of the second elongate linear member further define a first pair of raceways (note fig. 3 for instance); and disposing a plurality of ball bearings (20) within each of the first raceways.  Meyer teaches applicant’s basic inventive claimed method of drawer slide manufacture as outlined above, but does not show the first elongate linear member as being “milled” in order to produce a single piece of metal member, or show alternating spacers associated with the bearings.  As to the milling aspect, Netzer is cited as an evidence reference for the known technique of milling a solid piece of material {in this example, a drawer side wall} in order to produce an elongate linear member (2), wherein the milling operation produces a first end portion (left portion – fig. 1) including a first edge (left edge), a second end portion (viewed as the whole right portion after the recess (6) – fig. 1) including a wall (end of milled portion – right side as shown in fig. 3), and an interior surface defining a first channel (6) extending between the first end portion and the second end portion, the wall extending transversely across the first channel at the second end portion.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacture of the first elongate linear member so as to include a milling operation in view of Netzer’s teaching because this arrangement would provide an alternative process for manufacturing the channel / recess within the linear member thereby enabling the part to be simply and automatically produced [0009].  As to the incorporation of alternating spacers, Chi is cited as an evidence reference for the known use of a bearing and spacer assembly (fig. 20 for instance) employed within a drawer slide (fig. 1) in an analogous art, where the slide utilizes plural ball bearings (2005) and bear spacers (2001) alternately disposed within bearing raceways.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing assembly of Meyer’s device so as to include bearing spacers as taught by Chi because this arrangement would enhance the usefulness of Meyer’s drawer slide by maintaining proper placement of the bearings {i.e., a uniform spacing between bearings} relative to adjacent bearings thereby ensuring a smooth and consistent load bearing assembly.  As to Claim 22, the drawer slide (fig. 1) is disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various drawer slide assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
December 2, 2022


/James O Hansen/Primary Examiner, Art Unit 3637